DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-11, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Li (US 2017/0052596). 
As to claim 1, Li discloses a method for controlling a sound box (paragraph [0057], the volume of the sound box can be controlled), comprising: 
in response to the sound box being in a standby state (paragraph [0019], the system may be operable in a standby state), emitting an ultrasonic signal (FIG. 5, reference number 510; paragraph [0055]), and receiving a reflected ultrasonic signal reflected by an external object (FIG. 5, reference number 500; paragraph [0056]); 
acquiring a moving trajectory of the external object according to the reflected ultrasonic signal (FIG. 5, reference number 2000; FIGS. 4A-4D; paragraphs [0047], [0056], the moving trajectory of the external object is identified by the gesturer detector 2000); and 
determining a target operation instruction to be executed according to the moving trajectory of the external object (FIG. 5, reference number 502; paragraph [0057]). 
As to claim 2, Li further discloses that, in response to the sound box being in a standby state, emitting an ultrasonic signal, and receiving the reflected ultrasonic signal reflected by the external object comprises: 
in response to the sound box being in a standby state, controlling a speaker of the sound box to emit an ultrasonic signal, and controlling a microphone of the sound box to receive the reflected ultrasonic signal reflected by the external object (FIG. 5, reference numbers 500, 510; paragraphs [0019, [0055], [0056]). 
As to claim 5, Li further discloses that determining a target operation instruction to be executed according to the moving trajectory of the external object comprises: 
acquiring an operation instruction corresponding to the moving trajectory of the external object as the target operation instruction to be executed according to a preset correspondence relationship between moving trajectories and operation instructions (paragraphs [0047]-[0056]). 
As to claim 7, Li further discloses that determining a target operation instruction to be executed according to the moving trajectory of the external object comprises: 
acquiring a current position of the external object according to the moving trajectory of the external object: and 
acquiring the target operation instruction to be executed according to the current position of the external object (paragraphs [0047]-[0057]). 
As to claim 8, Li further discloses that acquiring the target operation instruction to be executed according to the current position of the external object comprises: acquiring a current distance between the external object and the sound box according to the current position of the external object; and acquiring the target operation instruction to be executed according to the current distance between the external object and the sound box (FIGS. 4A-4D show different spectra due to hand distance and motion toward or away from the device; paragraphs [0045]-[0053] describe details; paragraph [0056], “user command; other figures show the modules used to recognize and interpret the gestures to interpret as user commands). 
As to claim 9, Li further discloses that determining a target operation instruction to be executed according to the moving trajectory of the external object comprises: determining whether a displacement of the external object is greater than or equal to a preset threshold according to the moving trajectory of the external object; if the displacement of the external object is greater than or equal to the preset threshold, acquiring the target operation instruction to be executed according to the moving trajectory of the external object (FIGS. 4A-4D show different spectra due to hand distance and motion toward or away from the device; paragraphs [0045]-[0053] describe details; paragraph [0056], “user command; other figures show the modules used to recognize and interpret the gestures to interpret as user commands; in particular, paragraph [0046], energy threshold, and this correlates well with closeness). 
As to claim 10, Li discloses an apparatus for controlling a sound box (Abstract. In particular, mobile phone embodiment), comprising: 
a processor (Abstract, mobile phones are known to have processors); and 
a memory for storing instructions executable by the processor (Abstract, mobile phones are known to have memory, also the enumerated and described “modules” of the Abstract would be understood to refer to software, hence instructions), wherein the processor is configured to: 
in response to a sound box being in a standby state, emit an ultrasonic signal, and receive a reflected ultrasonic signal reflected by an external object (FIG. 5, reference numbers 500, 510; paragraphs [0055], [0056]); 
acquire a moving trajectory of the external object according to the reflected ultrasonic signal (FIG. 5, reference number 2000; FIGS. 4A-4D; paragraphs [0047], [0056], the moving trajectory of the external object is identified by the gesturer detector 2000); and 
determine a target operation instruction to be executed according to the moving trajectory of the external object (FIG. 5, reference number 502; paragraph [0057]). 
As to claim 11. The apparatus according to claim 10, wherein in emitting an ultrasonic signal, and receiving the reflected ultrasonic signal reflected by the external object, the processor is further configured to: 
in response to the sound box being in a standby state, control a speaker of the sound box to emit an ultrasonic signal, and control a microphone of the sound box to receive the reflected ultrasonic signal reflected by the external object (FIG. 5, reference numbers 500, 510; paragraphs [0019, [0055], [0056]). 
As to claim 14, Li further discloses that in determining a target operation instruction to be executed according to the moving trajectory of the external object, the processor is further configured to: 
acquire an operation instruction corresponding to the moving trajectory of the external object as the target operation instruction to be executed according to a preset correspondence relationship between moving trajectories and operation instructions (paragraphs [0047]-[0056]). 
As to claim 16, Li further discloses that in determining a target operation instruction to be executed according to the moving trajectory of the external object, the processor is further configured to: 
acquire a current position of the external object according to the moving trajectory of the external object and acquire the target operation instruction to be executed according to the current position of the external object (paragraphs [0047]-[0057]). 
As to claim 17, Li further discloses that in acquiring the target operation instruction to be executed according to the current position of the external object, the processor is further configured to: acquire a current distance between the external object and the sound box according to the current position of the external object: and acquire the target operation instruction to be executed according to the current distance between the external object and the sound box (FIGS. 4A-4D show different spectra due to hand distance and motion toward or away from the device; paragraphs [0045]-[0053] describe details; paragraph [0056], “user command; other figures show the modules used to recognize and interpret the gestures to interpret as user commands). 
As to claim 18, Li further discloses that in determining a target operation instruction to be executed according to the moving trajectory of the external object, the processor is further configured to: determine whether a disp1acernent of the external object is greater than or equal to a preset threshold according to the moving trajectory of the external object: and if the displacement of the external object is greater than or equal to the preset threshold, acquire the target operation instruction to be executed according to the moving trajectory of the external object (FIGS. 4A-4D show different spectra due to hand distance and motion toward or away from the device; paragraphs [0045]-[0053] describe details; paragraph [0056], “user command; other figures show the modules used to recognize and interpret the gestures to interpret as user commands; in particular, paragraph [0046], energy threshold, and this correlates well with closeness). 
As to claim 19, Li discloses a computer readable storage medium having stored thereon computer instructions that, when executed by a processor of a device, cause the device to perform a method for controlling a sound box (Abstract, mobile phone embodiment, phones have a processor, memory, and at least part of the memory is nonvolatile, since phones can be powered off and powered back on), the method comprising: 
in response to the sound box being in a standby state, emitting an ultrasonic signal, and receiving a reflected ultrasonic signal reflected by an external object (FIG. 5, reference numbers 500, 510; paragraphs [0055], [0056]); 
acquiring a moving trajectory of the external object according to the reflected ultrasonic signal (FIG. 5, reference number 2000; FIGS. 4A-4D; paragraphs [0047], [0056], the moving trajectory of the external object is identified by the gesturer detector 2000); and 
determining a target operation instruction to be executed according to the moving trajectory of the external object (FIG. 5, reference number 502; paragraph [0057]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ruan et al. (“AudioGest: Enabling Fine-Grained Hand Gesture Detection by Decoding Echo Signal,” 2016). 
As to claim 3, Li teaches the method of claim 1 as discussed above.  However, Li does not teach that acquiring a moving trajectory of the external object according to the reflected ultrasonic signal comprises: receiving a plurality of reflected ultrasonic signals formed by reflection on a plurality of external objects at each of a plurality of different times; transforming the plurality of reflected ultrasonic signals received at each time into a matrix through a linear transformation algorithm; determining a moving trend of an external object currently moving according to matrices of two adjacent times; and acquiring a moving trajectory of the external object according to moving trends of the external object at the plurality of times.  Ruan teaches a gesture recognition system that can accurately sense the hand in-air movement around user's devices. It uses a speaker for generating ultrasound signals and a microphone for receiving the echoes of the hand, to accurately recognize various hand gestures (Figure 9).  The system decodes the Doppler frequency shifts of consecutive time frames into the hand moving direction, speed and range (figure 10).  Furthermore, it is well-known to the skilled person that a plurality of echoed ultrasonic signals can be transformed into a matrix by means of a linear transformation operation (for example, using a digital Fourier transform), and Ruan therefore suggests that acquiring a moving trajectory of the external object according to the reflected ultrasonic signal comprises: receiving a plurality of reflected ultrasonic signals formed by reflection on a plurality of external objects at each of a plurality of different times; transforming the plurality of reflected ultrasonic signals received at each time into a matrix through a linear transformation algorithm; determining a moving trend of an external object currently moving according to matrices of two adjacent times; and acquiring a moving trajectory of the external object according to moving trends of the external object at the plurality of times.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Li, in combination with acquiring a moving trajectory of the external object according to the reflected ultrasonic signal comprising: receiving a plurality of reflected ultrasonic signals formed by reflection on a plurality of external objects at each of a plurality of different times; transforming the plurality of reflected ultrasonic signals received at each time into a matrix through a linear transformation algorithm; determining a moving trend of an external object currently moving according to matrices of two adjacent times; and acquiring a moving trajectory of the external object according to moving trends of the external object at the plurality of times as suggested by Ruan, since such combination enables implementing in an acquisition process a comparison of frequency shifts at different time frames and the moving speed, thus arriving at the subject-matter of claim 3. 
As to claim 4, Li as modified by Ruan teaches the method of claim 3 as just discussed.  However, Li does not teach that determining a moving trend of an external object currently moving according to matrices of two adjacent times comprises: if it is determined, according to matrices of two adjacent times, that a frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is greater than a frequency of the ultrasonic wave emitted by the sound box, determining that the external object is moving in a direction toward the sound box; if it is determined, according to matrices of two adjacent times, that the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is smaller than the frequency of the ultrasonic wave emitted by the sound box, determining that the external object is moving in a direction away from the sound box; acquiring a moving speed of the external object according to the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object and the frequency of the ultrasonic 'Nave emitted by the sound box; and acquiring the moving trend of the external object according to the moving direction and the moving speed of the external object.  Ruan teaches a gesture recognition system that can accurately sense the hand in-air movement around user's devices. It uses a speaker for generating ultrasound signals and a microphone for receiving the echoes of the hand, to accurately recognize various hand gestures (Figure 9).  The system decodes the Doppler frequency shifts of consecutive time frames into the hand moving direction, speed and range (figure 10).  Furthermore, it is well-known to the skilled person that a plurality of echoed ultrasonic signals can be transformed into a matrix by means of a linear transformation operation (for example, using a digital Fourier transform), and Ruan therefore suggests that that determining a moving trend of an external object currently moving according to matrices of two adjacent times comprises: if it is determined, according to matrices of two adjacent times, that a frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is greater than a frequency of the ultrasonic wave emitted by the sound box, determining that the external object is moving in a direction toward the sound box; if it is determined, according to matrices of two adjacent times, that the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is smaller than the frequency of the ultrasonic wave emitted by the sound box, determining that the external object is moving in a direction away from the sound box; acquiring a moving speed of the external object according to the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object and the frequency of the ultrasonic 'Nave emitted by the sound box; and acquiring the moving trend of the external object according to the moving direction and the moving speed of the external object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 3 as taught by Li as modified by Ruan, in combination with that determining a moving trend of an external object currently moving according to matrices of two adjacent times comprises: if it is determined, according to matrices of two adjacent times, that a frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is greater than a frequency of the ultrasonic wave emitted by the sound box, determining that the external object is moving in a direction toward the sound box; if it is determined, according to matrices of two adjacent times, that the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is smaller than the frequency of the ultrasonic wave emitted by the sound box, determining that the external object is moving in a direction away from the sound box; acquiring a moving speed of the external object according to the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object and the frequency of the ultrasonic 'Nave emitted by the sound box; and acquiring the moving trend of the external object according to the moving direction and the moving speed of the external object as suggested by Ruan, since such combination enables implementing in an acquisition process a comparison of frequency shifts at different time frames and the moving speed, thus arriving at the subject-matter of claim 4. 
As to claim 12, Li teaches the apparatus of claim 10 as discussed above.  However, Li does not teach that in acquiring a moving trajectory of the external object according to the reflected ultrasonic signal, the processor is further configured to: receive a plurality of reflected ultrasonic signals formed by reflection on a plurality of external objects at each of a plurality of different times; transform the plurality of reflected ultrasonic signals received at each time into a matrix through a linear transformation algorithm; determine a moving trend of an external object currently moving according to matrices of two adjacent times; and acquire a moving trajectory of the external object according to moving trends of the external object al the plurality of times.  Ruan teaches a gesture recognition system that can accurately sense the hand in-air movement around user's devices. It uses a speaker for generating ultrasound signals and a microphone for receiving the echoes of the hand, to accurately recognize various hand gestures (Figure 9).  The system decodes the Doppler frequency shifts of consecutive time frames into the hand moving direction, speed and range (figure 10).  Furthermore, it is well-known to the skilled person that a plurality of echoed ultrasonic signals can be transformed into a matrix by means of a linear transformation operation (for example, using a digital Fourier transform), and Ruan therefore suggests that in acquiring a moving trajectory of the external object according to the reflected ultrasonic signal, the processor is further configured to: receive a plurality of reflected ultrasonic signals formed by reflection on a plurality of external objects at each of a plurality of different times; transform the plurality of reflected ultrasonic signals received at each time into a matrix through a linear transformation algorithm; determine a moving trend of an external object currently moving according to matrices of two adjacent times; and acquire a moving trajectory of the external object according to moving trends of the external object al the plurality of times.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 10 as taught by Li, in combination with in acquiring a moving trajectory of the external object according to the reflected ultrasonic signal, the processor being further configured to: receive a plurality of reflected ultrasonic signals formed by reflection on a plurality of external objects at each of a plurality of different times; transform the plurality of reflected ultrasonic signals received at each time into a matrix through a linear transformation algorithm; determine a moving trend of an external object currently moving according to matrices of two adjacent times; and acquire a moving trajectory of the external object according to moving trends of the external object al the plurality of times as suggested by Ruan, since such combination enables implementing in an acquisition process a comparison of frequency shifts at different time frames and the moving speed, thus arriving at the subject-matter of claim 12. 
As to claim 13, Li as modified by Ruan teaches the apparatus of claim 12 as just discussed.  However, Li does not teach that in determining a moving trend of an external object currently moving according to matrices of two adjacent times, the processor is further configured to: if it is determined, according to matrices of two adjacent times, that a frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is greater than a frequency of the ultrasonic wave emitted by the sound box, determine that the external object is moving in a direction toward the sound box; if it is determined, according to matrices of two adjacent times, that the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is smaller than the frequency of the ultrasonic wave emitted by the sound box, determine that the external object is moving in a direction away from the sound box; acquire a moving speed of the external object according to the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object and the frequency of the ultrasonic 'Nave emitted by the sound box; and acquire the moving trend of the external object according to the moving direction and the moving speed of the external object.  Ruan teaches a gesture recognition system that can accurately sense the hand in-air movement around user's devices. It uses a speaker for generating ultrasound signals and a microphone for receiving the echoes of the hand, to accurately recognize various hand gestures (Figure 9).  The system decodes the Doppler frequency shifts of consecutive time frames into the hand moving direction, speed and range (figure 10).  Furthermore, it is well-known to the skilled person that a plurality of echoed ultrasonic signals can be transformed into a matrix by means of a linear transformation operation (for example, using a digital Fourier transform), and Ruan therefore suggests that in determining a moving trend of an external object currently moving according to matrices of two adjacent times, the processor is further configured to: if it is determined, according to matrices of two adjacent times, that a frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is greater than a frequency of the ultrasonic wave emitted by the sound box, determine that the external object is moving in a direction toward the sound box; if it is determined, according to matrices of two adjacent times, that the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is smaller than the frequency of the ultrasonic wave emitted by the sound box, determine that the external object is moving in a direction away from the sound box; acquire a moving speed of the external object according to the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object and the frequency of the ultrasonic 'Nave emitted by the sound box; and acquire the moving trend of the external object according to the moving direction and the moving speed of the external object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 12 as taught by Li as modified by Ruan, in combination with in determining a moving trend of an external object currently moving according to matrices of two adjacent times, the processor being further configured to: if it is determined, according to matrices of two adjacent times, that a frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is greater than a frequency of the ultrasonic wave emitted by the sound box, determine that the external object is moving in a direction toward the sound box; if it is determined, according to matrices of two adjacent times, that the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object is smaller than the frequency of the ultrasonic wave emitted by the sound box, determine that the external object is moving in a direction away from the sound box; acquire a moving speed of the external object according to the frequency of the reflected ultrasonic wave formed by reflection on the currently moving external object and the frequency of the ultrasonic 'Nave emitted by the sound box; and acquire the moving trend of the external object according to the moving direction and the moving speed of the external object as suggested by Ruan, since such combination enables implementing in an acquisition process a comparison of frequency shifts at different time frames and the moving speed, thus arriving at the subject-matter of claim 13. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bai (CN102937832). 
As to claim 6, Li teaches the method of claim 5 as discussed above.  However, Li does not teach acquiring a setting instruction, the setting instruction comprising a correspondence relationship between a reference moving trajectory and a reference operation instruction; and according to the correspondence relationship between the reference moving trajectory and the reference operation instruction in the setting instruction, updating the correspondence relationship between the moving trajectories and the operation instructions.  Bai teaches a method and device for a mobile terminal capable of setting a corresponding relation between motion trail of a captured object in space and a control instruction of a triggered main machine (Abstract), and therefore suggests acquiring a setting instruction, the setting instruction comprising a correspondence relationship between a reference moving trajectory and a reference operation instruction; and according to the correspondence relationship between the reference moving trajectory and the reference operation instruction in the setting instruction, updating the correspondence relationship between the moving trajectories and the operation instructions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 5 as taught by Li, in combination with acquiring a setting instruction, the setting instruction comprising a correspondence relationship between a reference moving trajectory and a reference operation instruction; and according to the correspondence relationship between the reference moving trajectory and the reference operation instruction in the setting instruction, updating the correspondence relationship between the moving trajectories and the operation instructions as suggested by Bai, since such combination provides a more versatile method and device, since its user interface can be user-adapted to implement additional commands. 
As to claim 15. The apparatus according to claim 10, wherein the processor is further configured to: acquire a setting instruction, the setting instruction comprising a correspondence relationship between a reference moving trajectory and a reference operation instruction; and according to the correspondence relationship between the reference moving trajectory and the reference operation instruction in the setting instruction, update the correspondence relationship between the moving trajectories and the operation instructions. 
As to claim 15, Li teaches the apparatus of claim 10 as discussed above.  However, Li does not teach that the processor is further configured to: acquire a setting instruction, the setting instruction comprising a correspondence relationship between a reference moving trajectory and a reference operation instruction; and according to the correspondence relationship between the reference moving trajectory and the reference operation instruction in the setting instruction, update the correspondence relationship between the moving trajectories and the operation instructions.  Bai teaches a method and device for a mobile terminal capable of setting a corresponding relation between motion trail of a captured object in space and a control instruction of a triggered main machine (Abstract), and therefore suggests that the processor is further configured to: acquire a setting instruction, the setting instruction comprising a correspondence relationship between a reference moving trajectory and a reference operation instruction; and according to the correspondence relationship between the reference moving trajectory and the reference operation instruction in the setting instruction, update the correspondence relationship between the moving trajectories and the operation instructions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 10 as taught by Li, in combination with the processor being further configured to: acquire a setting instruction, the setting instruction comprising a correspondence relationship between a reference moving trajectory and a reference operation instruction; and according to the correspondence relationship between the reference moving trajectory and the reference operation instruction in the setting instruction, update the correspondence relationship between the moving trajectories and the operation instructions as suggested by Bai, since such combination provides a more versatile method and device, since its user interface can be user-adapted to implement additional commands. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645